

116 HR 6183 IH: Voting Access Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6183IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Grijalva introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to meet standards for the location and operation of polling places used in elections for Federal office, including a standard requiring States to ensure that no individual waits for longer than one hour to cast a vote at a polling place, and for other purposes.1.Short titleThis Act may be cited as the Voting Access Act.2.Requiring States to meet standards for location and operation of polling places used in elections for Federal office(a)Establishment of Standards(1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:303A.Compliance with standards for location and operation of polling places(a)ComplianceEach State shall comply with the standards established by the Commission under this section for the location and operation of polling places used in elections for Federal office.(b)Establishment of standards(1)Standards describedIn consultation with the chief State election officials of the States, the Commission shall establish national standards for the location and operation of polling places used in elections for Federal office (other than sites used as polling places on dates other than the date of the election), including the following:(A)A requirement that no individual shall be required to wait for longer than one hour in order to cast a vote at a polling place.(B)Standards for determining the number of polling places within a jurisdiction on the basis of the voting age population of the jurisdiction, taking into consideration factors which include the linguistic preferences of voters in the jurisdiction, the availability of same-day voter registration in the jurisdiction, and other relevant factors.(C)Standards for the nondiscriminatory placement and location of polling places within a jurisdiction, including standards to ensure that polling places are accessible to voters with disabilities and voters using public transportation.(D)Standards for ensuring that each polling place has sufficient resources, including voting systems, ballots, and election officials, to meet the requirement described in subparagraph (A).(E)Standards for ensuring that voters are given timely, accurate, and current information in clear and concise language regarding ballot information and the location of polling places.(F)Best practices for preventing violations of laws prohibiting the intimidation or harassment of voters at polling places.(G)Standards for ensuring and improving the security of voting systems and polling places.(2)Process for establishment of standardsThe establishment of the standards under this section shall be carried out by the Commission in a manner that provides for each of the following:(A)Publication of notice of the proposed standards in the Federal Register.(B)An opportunity for public comment on the proposed standards.(C)Publication of the final standards in the Federal Register.(c)Deadline; Effective dateThe Commission shall establish the standards under this section not later than 1 year after the date of the enactment of this section, and each State shall comply with the standards with respect to all elections for Federal office held on or after the expiration of the 180-day period which begins on the date the Commission establishes the standards..(2)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:Sec. 303A. Compliance with standards for location and operation of polling places..(b)EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A.(c)FundingSection 257(a) of such Act (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:(5)For the first fiscal year during which States are subject to the requirements of section 303A (relating to standards established by the Commission for the location and operation of polling places), such sums as are necessary for requirements of payments to enable the States to meet the requirements of such section..3.Studies and reports on misidentification of individual political party registration and purging of voter registration lists(a)Studies(1)Misidentification of political party registrationThe Election Assistance Commission shall conduct a study of instances of the misidentification by election officials of the political party registration of individuals attempting to vote in primary elections for Federal office, including an analysis of the frequency of such misidentification among various jurisdictions.(2)Purging of voter rollsThe Election Assistance Commission shall conduct a study of instances in which States carry out purges of the official voter registration list or implement similar use it or lose it policies which automatically remove individuals who fail to vote from the official voter registration list.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to Congress a report on the studies conducted under subsection (a), and shall include in the report such recommendations as the Commission considers appropriate—(1)to prevent and respond to the mis­i­den­ti­fi­ca­tion of an individual’s political party registration, including recommendations to permit individuals to correct their political party registration at the polling place on the date of voting; and(2)to respond to purges of official voter registration lists, including recommendations for notifying a registrant when a State initiates a process to remove the registrant from the list and providing instructions on how the registrant may renew the registrant’s registration.